COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Bumgardner
Argued at Alexandria, Virginia


DELLA SUE MARKWELL
                                        MEMORANDUM OPINION * BY
v.   Record No. 1572-97-4            JUDGE RUDOLPH BUMGARDNER, III
                                            APRIL 28, 1998
AMERICAN CONVENIENCE, INC. AND
 UNINSURED EMPLOYER'S FUND


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Peter J. Jones for appellant.

           Diane C.H. McNamara for appellee American
           Convenience, Inc.

           No brief or argument for appellee Uninsured
           Employers' Fund.



     Della Sue Markwell contends that the Workers' Compensation

Commission erred in finding that (1) there was no compensable

injury after January 20, 1995 and (2) American Convenience, Inc.,

was not required to pay for counseling services rendered by Melba

Hendrix.   American Convenience appeals on the issue of whether

the claimant sustained a compensable injury by accident.      Upon

reviewing the record and the briefs of the parties, we conclude

that the cross-appeals are without merit.    Accordingly, we affirm

the commission's decision.

     The claimant worked as a clerk at American Convenience,

Inc., when she was robbed December 1, 1994.    She claims

compensable injuries from that date until September 3, 1996.     The
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
deputy commissioner found that the claimant had an injury by

accident (post-traumatic stress syndrome) which rendered her

totally disabled from work from December 8, 1994 through June 6,

1995 and from January 23, 1996 through September 3, 1996.     He

also found that the employer was not responsible for the

claimant's counseling costs because Melba Hendrix's services were

not medical attention.    The compensation commission found that

the claimant had sustained a compensable injury, but entered a

modified award for temporary total disability from December 8,

1994 through January 20, 1995 only.      It based the decision on the

finding that the claimant's medical evidence failed to prove the

disability continued beyond January 20, 1995.     The commission

affirmed the opinion that the employer was not responsible for

Melba Hendrix's services.
        The claimant was referred to Melba Hendrix, a licensed

professional counselor, by the Victim-Witness Coordinator of the

Commonwealth's Attorney's Office.    Ms. Hendrix referred the

claimant to Dr. Ralph Robinson, a general practitioner.     Dr.

Robinson prescribed medicine for the claimant and last saw her on

January 20, 1995.    Dr. Robinson did not supervise Ms. Hendrix's

work.

        The claimant contends that the commission erred in not

considering the testimony and records of Ms. Hendrix as expert

testimony on the issue of disability.     Relying on Broschinski v.

Alcoa Building Products, No. 0651-95-3 (Va. Ct. App. Sept. 19,

1995), and Neff v. Houff Transfer Inc., VWC File No. 165-33-84

                                 - 2 -
[95/1 WC 1653384] (January 31, 1995), the commission ruled that

Ms. Hendrix's office notes were not a "medical report" for

purposes of the Workers' Compensation Act.    Code § 65.2-603.   The

commission found that Ms. Hendrix's notes were not relied upon by

any medical expert.

     The claimant distinguishes Broschinski, and argues that

Hendrix's notes can be treated as medical reports, because

Hendrix testified at the hearing and thus overcame the hearsay

objection.   Broschinski is not a case based upon hearsay

objections to evidence.   The case stands for the proposition that

a licensed professional counselor's report is not a "medical

report" as defined in Code § 65.2-603.

     The commission's ruling is one of expertise, the ability of

a licensed professional counselor to diagnose a medical

condition.   There was no showing that Ms. Hendrix had the

expertise to give the opinion offered at the hearing.    While Ms.

Hendrix has a master's degree in counseling, she is not a

physician.   Nor are her opinions or reports incorporated into a

treating physician's opinion.

     On appeal, the commission's construction of the Act is

entitled to great weight.     City of Waynesboro v. Harter, 1 Va.

App. 265, 269, 337 S.E.2d 901, 903 (1985).    Commission findings

are binding on appeal if supported by credible evidence.     Code

§ 65.2-706(A); Fairfax Hospital v. DeLaFleur, 221 Va. 406, 410,

270 S.E.2d 720, 722 (1980).    Absent some showing that a licensed

professional counselor is competent to give opinions in this area
                                 - 3 -
of medicine, the commission did not err in declining to rely on

that evidence.

     The claimant also contends that the commission erred in

refusing to order the employer to pay for services rendered by

Ms. Hendrix.   An employer's liability for paying for medical

treatment is limited to treatment provided by a physician or

treatment which is "rendered under the supervision of, or in

conjunction with treatment rendered by, a physician."     Neff, at

3; Code § 65.2-603.   The claimant argues that evidence that Ms.

Hendrix's name was written on a prescription pad by Dr. Robinson

indicates that he referred the claimant to Ms. Hendrix.    However,

there was other evidence, including testimony of both the

claimant and Ms. Hendrix, that showed the Victim-Witness

Coordinator referred the claimant to Ms. Hendrix and that Ms.

Hendrix suggested that the claimant contact Dr. Robinson.    There

was also clear evidence that the doctor did not supervise Ms.

Hendrix and only conferred with her to advise on what medicines

he was giving to the patient.   Dr. Robinson did not treat the

claimant after January 20, 1995, and after that date no doctor

dealt with Ms. Hendrix until January 1996.   The commission's

ruling that the employer is not liable for the counseling fees is

supported by credible evidence.
     Finally, the claimant argues that there is no evidence to

support the commission's finding that there was no disability

after January 20, 1995.   The claimant alleges she suffered from

post-traumatic stress disorder which made her have panic attacks
                                - 4 -
whenever she saw an African-American.   She claimed that this

continued from December 4, 1994 through the date of the

commission's hearing on September 3, 1996.    The employer

presented several witnesses who stated that the claimant did not

exhibit this condition.

     There is no medical evidence of the claimant's condition

from January 20, 1995 until Dr. Chua opines that she has

continued to be disabled in April, 1996. 1   The commission did not

find Dr. Chua's opinion regarding disability persuasive because

it lacked medical corroboration.   In view of all the evidence,

the commission was entitled to determine the sufficiency of the

evidence and to reject Dr. Chua's unsubstantiated assessment.

Because the claimant failed to present evidence to support her

claim of continuing disability after January 20, 1995, the

decision of the commission will be affirmed.
     Employer contends that the commission erred in finding a

compensable injury beginning December 8, 1994 because there was

no competent medical evidence to support that conclusion.     The

commission's decision is based on credible evidence and shall not

be disturbed on appeal.

     For the foregoing reasons, the commission's May 28, 1997

decision will be affirmed.

                                                    Affirmed.


     1
      The commission did not rely on Ms. Hendrix's notes or
testimony for the reasons stated.


                               - 5 -